PER CURIAM.
We affirm the trial court’s denial of the motion of the garnishee, International Game Technology, Inc., for attorney’s fees against Windsor-Thomas Group, Inc., with the exception that the garnishee may recover on remand the $100 deposited pursuant to section 77.28, Florida Statutes (1997). See All American Semi-Conductor, Inc. v. Ellison Graphics Corp., 594 So.2d 342 (Fla. 4th DCA 1992).
Affirmed in part, reversed in part, and remanded.
WHATLEY, A.C.J., and NORTHCUTT and CASANUEVA, JJ., concur.